            Case 1:19-cv-02948-TJK Document 13 Filed 01/15/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  AMERICANS FOR PROSPERITY,

                   Plaintiff,

            v.
                                                             Civ. A. No. 19-2948 (TJK)
  EXPORT-IMPORT BANK OF THE UNITED
  STATES and U.S. DEPARTMENT OF THE
  TREASURY,

                   Defendants.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order, dated December 3, 2019, the parties, by and through

undersigned counsel, respectfully submit the following Joint Status Report (“JSR”):

       1.        On October 1, 2019, Plaintiff Americans for Prosperity (“AFP”) initiated this

Freedom of Information Act (“FOIA”) lawsuit against Defendants Export-Important Bank of the

United States (“Ex-Im”) and U.S. Department of Treasury (“Treasury”) to compel Defendants to

produce records responsive to two separate FOIA requests.

       2.        Defendants filed their Answer on November 1, 2019.

       3.        Since the filing of the last JSR, see ECF No. 11, the parties have continued to

discuss search parameters for AFP’s requests, and Defendants have initiated initial search efforts.

       4.        The parties have scheduled another meet-and-confer for January 22, 2020. At that

meeting, they will continue their deliberations concerning the scope of AFP’s requests,

Defendants’ search efforts, and the processing of potentially responsive records.
            Case 1:19-cv-02948-TJK Document 13 Filed 01/15/20 Page 2 of 2



       5.      Accordingly, the parties respectfully request that the Court order another JSR to be

filed on or before February 19, 2020, at which point the parties will provide a further update on

their discussions and a proposed schedule for further proceedings.


Dated: January 15, 2020                           Respectfully submitted,

 /s/ Ryan P. Mulvey                                  JESSIE K. LIU
 Ryan P. Mulvey                                      D.C. Bar 472845
 D.C. Bar No. 1024362                                United States Attorney
 R. James Valvo, III
 D.C. Bar No. 1017390                                DANIEL F. VAN HORN
                                                     D.C. Bar 924092
 CAUSE OF ACTION INSTITUTE                           Chief, Civil Division
 1310 N. Courthouse Road, Ste. 700
 Arlington, VA 22201                                 By: /s/ Daniel P. Schaefer
 Telephone: (571) 482-4182                           DANIEL P. SCHAEFER
 ryan.mulvey@causeofaction.org                       D.C. Bar 996871
 james.valvo@causeofaction.org                       Assistant United States Attorney
                                                     555 4th Street, N.W.
 Counsel for Plaintiff                               Washington, D.C. 20530
 Americans for Prosperity                            Tel: (202) 252-2531
                                                     E-mail: Daniel.Schaefer@usdoj.gov

                                                     Counsel for Defendant




                                                 2
